The Chancellor.
The rule of this court is, that mere inadequacy of price is not sufficient to entitle a party to an order for *609the resale of lands, under a decree, where the purchase has been made by a stranger to the suit, and where the party applying for a resale was in a situation to understand and protect his rights, but has suffered the property to be sacrificed by his own negligence. But this case does not come within the principle of that rule; for the respondent was wholly ignorant of the institution of the foreclosure suit until after the sale. And the agent, to whom he had confided the care of the property had, by the visitation of God, been so far deprived of his reason as to be rendered incapable of attending to the business of his principal, or even of communicating with him upon the subject. This case, therefore, is like that of Duncan v. Dodd, (2 Paige's Rep. 99 :) except that the ecpiity of the respondent is stronger; inasmuch as the sale of the property at a price so far below its value was occasioned by a visitation of Providence, rather than the negligence of the agent who had been employed to protect the rights of his father-in-law in the'property. In a case not reported, this court set aside a sale where the property had been struck off at a price much below its value, owing to the misfortune of the defendant in having his horse drop down dead while he was on his way to attend the sale; in consequence of which, he did not arrive until a short time after the premises had been put up and sold by the master. The court must be permitted to open sales, in cases of that kind, to prevent great injustice, where the price bid bears no reasonable proportion to the actual value of the property, and where the loss has been occasioned by an accident which no ordinary vigilance and foresight could have guarded against. Nor will the opening of a sale under such circumstances be likely to destroy competition at master’s sales, so long as the court acts Upon the principle of affording full and perfect indemnity to the purchaser for all his costs, expenses and losses in consequence of his purchase. For no reasonable man will desire to make a speculation out of the misfortune of his neighbor, arising from a dispensation of Providence. At the same time, I wish it to be distinctly understood, that the court does not interfere to protect parties against their own negligence, *610where the property has been fairly sold and struck off to a stranger to the suit.
The order appealed from in this case, was not erroneous, and it must be affirmed with costs.